Citation Nr: 0737651	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-41 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for aid and attendance.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty for training in the Alabama 
National Guard from September 2000 to November 2000. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
special monthly compensation for aid and attendance and 
housebound status.

In February 2006, the RO granted special monthly compensation 
for housebound status.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran was granted Social Security Administration (SSA) 
disability benefits in November 2002.  Although the file 
contains the adjudicator's findings and a listing of 
evidence, not all relevant records considered by SSA have 
been obtained and associated with the claims file.  
Specifically, two Residual Functional Capacity assessments in 
December 2001 are not in the file.  Furthermore, in response 
to multiple requests by the RO, in February 2007, an SSA 
representative stated that the records were available.  In 
June 2007, the RO provided an address for mailing of the 
records to VA; however, the records have not been associated 
with the claims file.  The records may contain medical 
evaluations relevant to the veteran's capacity for self-care 
and should be obtained prior to further appellate review.  

In October 2001, a private psychologist noted that the 
veteran experienced sleeplessness, pain, nervousness, and 
panic attacks.  Nutrition, memory, and concentration were 
partly compromised, possibly as a result of medication for 
her genitourinary and psychiatric disorders.  The 
psychologist concluded that the veteran was unable to 
function independently.  In January 2005, a VA examiner noted 
that the veteran sought emergency room care on several 
occasions for severe flare-up of abdominal pain.  The 
examiner noted that the veteran voided very frequently, used 
appliances, and took prescription medication that prevented 
many activities.  The same month, a VA mental health examiner 
noted that the veteran experienced suicidal ideations but 
with no plan, primarily because of her two small children.  
The examiner stated that the veteran possessed sufficient 
cognitive skills to manage her personal affairs, but also 
stated that she may require help and was capable of seeking 
assistance as needed.  None of the examiners commented 
directly on whether the veteran retained the ability to 
perform the activities of daily living described in 38 C.F.R. 
§ 3.352 without assistance.  

There is no record of a VA Aid and Assistance examination.  
There is insufficient evidence that the requirements of 
38 C.F.R. § 3.352 have been met, but there is some evidence 
of record showing that the veteran's current disabilities and 
associated medication compromise her nutritional needs and 
subject her to hazards of the daily environment.  
Accordingly, a special examination is necessary to decide the 
claim.  See VA Manual M-21MR, III, iv, 3, A, 10. 

Accordingly, the case is REMANDED for the following action:

1.  If not already in VA possession, 
request the complete records of 
adjudication of the veteran's SSA claims 
from the SSA Dothan, Alabama, District 
Office.  Associate all records obtained 
with the claims file.  

2.  Schedule the veteran for a special 
Aid and Attendance examination in 
accordance with the applicable provisions 
of M-21MR.  Note that locally devised 
checklists with "yes" or "no" blocks 
are not adequate.  The examiner should 
address in the examination report whether 
the following are present as a result of 
her service-connected disabilities:

*	Inability to dress or 
undress herself or to keep 
herself ordinarily clean and 
presentable;

*	Frequent need of adjustment 
of any special prosthetic or 
orthopedic appliances which 
by reason of the particular 
disability cannot be done 
without aid (this does not 
include the adjustment of 
appliances which normal 
persons would be unable to 
adjust without aid, such as 
supports, belts, lacking at 
the back, etc.);

*	inability to attend to the 
wants of nature; or

*	incapacity, physical or 
mental, which requires care 
or assistance on a regular 
basis to protect the 
claimant from hazards or 
dangers incident to her 
daily environment.

3.  Then, readjudicate the claim for 
special monthly compensation for aid and 
attendance.  If the decision remains 
adverse to the veteran, provide the 
veteran and her representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



